



COURT OF APPEAL FOR ONTARIO

CITATION: Esposito (Re), 2018 ONCA 780

DATE: 20180924

DOCKET: C65081

Doherty, Roberts and Harvison Young JJ.A.

IN THE MATTER OF:  EDDA ESPOSITO

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for Edda Esposito

Alex Terrana, for the Crown

Gavin S. MacKenzie, for the Person in Charge of the
    Centre for Addiction and Mental Health

Heard: September 20, 2018

On appeal against the disposition of the Ontario Review
    Board dated, November 17, 2017.

APPEAL BOOK ENDORSEMENT

[1]

We would dismiss the appeal.

I: The Absolute Discharge Argument

[2]

Counsel acknowledged at the hearing before the Board that she was not
    seeking an absolute discharge. The Board addressed the evidence, at paras.
    25-26. The evidence fully justified that concession. This court has repeatedly
    indicated that concessions play an important role in the Boards adjudicative
    process. The Board is entitled to give considerable weight to those
    concessions.

II: The Conditional Discharge

[3]

We are satisfied that there was no air of reality to the conditional
    discharge argument. The Board summarized the relevant considerations, at para.
    26. Those considerations are fully borne out by the psychiatric evidence placed
    before the Board. It seems clear that the instability of the appellants
    condition was a central feature of the concerns expressed by the psychiatrists.
    That issue was being addressed and the doctors were hopeful that progress would
    be made. So are we, but the appeal is dismissed.


